IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11246
                        Conference Calendar



MICHAEL RAY FOSTER,

                                           Plaintiff-Appellant,

versus

JAMES W. TURNER,

                                           Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:98-CV-262
                         - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Ray Foster, Texas prisoner #745407, filed a pro se,

in forma pauperis (IFP) 42 U.S.C. § 1983 complaint against

Captain James W. Turner, alleging claims of due process

violations during a prison disciplinary hearing, false

disciplinary charges, retaliation, and denial of access to the

courts.

     We have reviewed the record and Foster’s brief and perceive

no error.   Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11246
                               -2-

1997); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998),

cert. denied, 119 S. Ct. 156 (1998).   Accordingly, we AFFIRM the

decision of the district court.   Foster’s motion for costs

pursuant to Fed. R. App. P. 39(a) is DENIED.

     AFFIRMED; MOTION DENIED.